The opinion of the court was delivered by
Redfield, J.
This is a case, which is certainly very peculiar in its facts and circumstances, but not, we think, involving any difficulty in its principles. That creditors should seriously insist upon collecting two hundred dollars from the receipt man, in the name of the sheriff, after the original debt is confessedly paid, is a case, which it is believed will not often occur. It is one, which needs only to be stated, to have its injustice, severity and cruelty felt by all, whose hearts are not wholly callous to every generous sentiment, and equally indifferent to all the distinctions between right and wrong, except so far as these distinctions are recognized and enforced by the municipal law.
But when it is considered, that the judgment against the receipt man was merely collateral to the debt, that it was for the benefit and security of the sheriff merely, and that, when his obligation to the creditor was gone, that was gone too, (unless the debtor had claims upon him, — which is not claimed here,) this judgment against this orator becomes a mere dead letter by the payment of the debt to the creditors. That is confessedly paid ; and this may be shown in any suit by the creditors, whether against the debtor,, or his personal representative, or the sheriff; for none of them are any way affected by this judgment between the sheriff and the receipt man.
1. If the sheriff should collect the money upon this judgment, the creditors could not compel him to pay it to them. For in order to do that, they must show, that some portion of their debt still subsists. Neither could the sheriff justify himself in paying it to the creditors; but he must .pay it to Houghton, or his representatives, who are liable to indemnify this plaintiff. 'Thus the very money, sought to be recovered of this plaintiff uppn this judgment, must ultimately go back into his hands again. And to prevent circuity of action, equity will interfere and enjoin the suit
*5862. The judgment against the receipt man, being merely collateral, is in the nature of a penalty; and equity will, in all cases of a penalty, interfere to restrict the party to the recovery of a penalty to the sum actually due. This was the only remedy, before the statutes giving courts of law the right to exercise chancery powers in cases of suits upon penal bonds. This was the ground of the great controversy between courts of law and equity, in regard to the independence of their several jurisdictions of each other, so long ago as the time when Sir Thomas More held the office of Lord- High Chancellor. Of him it is said, that, when the judges of the common law courts complained of his interfering in the enforcement of their judgments for the penalty of bonds, he suggested, that they should only render judgment for the sum actually due, which they declined acceding to; that the chancellor then swore an oath, in the horrid language of the times, by the beard of the Almighty, that just so long as the courts of law continued to render such judgments, he would enjoin, them.
3. When we look at the monstrous injustice of the claim put forth in the defence to this bill, and the ground upon which it is put, that the court of chancery can give no relief, if they would, and consider the proof in the case, which tends very conclusively to show, that, with the creditors, it has been matter of deliberate purpose to keep the orator along, with declarations that they considered the debt paid, or intimations from their conduct, which they must have known he would so interpret, until his remedy by petition for new trial was gone by lapse of time, and then pursue the judgment against the plaintiff, — in view of these facts there can be little doubt a court of equity might enjoin the judgment upon the mere ground of fraud. And, if it could be done, one would hardly hesitate reverently to adopt the sentiment of Chancellor More, in how much soever milder forms of speech he would choose to express himself. Such outrageous attempts at oppression and injustice cannot fail to produce corresponding sentiments of indignation in all honest hearts. And if the chancellor of this district never makes any less just decrees, than the one in the present case, he will never find my voice, while I hold a seat in this court, in favor of reversing them.
Decree of the chancellor affirmed, with additional costs.